               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

WILLIE HARRISON CHISM, SR.  *
                  PLAINTIFF *
                            *
V.                          *
                            *                   CASE NO. 4:20CV00867 SWW
ALLSTATE PROPERTY and       *
CASUALTY INSURANCE          *
COMPANY                     *
                 DEFENDANT *
                            *
                            *


                                     ORDER

      The parties report that they have settled this case and move for dismissal

with prejudice. The joint motion to dismiss [ECF No. 12] is GRANTED, and this

action is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED, this 24th day of May, 2021.

                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE
